NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT



PIONEER STATE MUTUAL INSURANCE )
COMPANY,                        )
                                )
          Appellant,            )
                                )
v.                              )                    Case No. 2D17-5153
                                )
TAMMY JO LEE; MARK LEE; BRIAN   )
FUTTERMAN, CHRISTIAN FUTTERMAN; )
and TRUDY YUEN,                 )
                                )
          Appellees.            )
                                )

Opinion filed June 20, 2018.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Pinellas County;
Jack R. St. Arnold, Judge.

Joshua D. Goldis of Freeman, Goldis &
Cash, P.A., St. Petersburg, for Appellant.

Dereck G. Capaz and Laura A. Turbe of
Capaz Law Firm, P.A., Tampa, for
Appellees Tammy Jo Lee and Mark Lee.

No appearance for remaining Appellees.

PER CURIAM.

             Affirmed.

BLACK, SLEET, and SALARIO, JJ., Concur.